Case 1:20-cr-00361-KMW Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a a a A SS SS SN SP OS SS SP SP x
UNITED STATES OF AMERICA
-against
DAMIEN MATOS,
Defendant.
tt i i i a -X

 

KIMBA M. WOOD, District Judge:

Filed 07/20/21 Page1lof1

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

a
DATE FILED: [a6 fa _

i

 

ORDER
20 CR 361 (KMW)

A conference in the above-captioned matter is currently scheduled for Thursday, August

12,2021. The defendant is incarcerated at the Metropolitan Correctional Center, a facility that

conducts remote proceedings on Mondays, Wednesdays and Fridays.

The Court will make a remote proceedings request for this defendant for Wednesday,

August 11, 2021, at 11:00 a.m., with an alternate date of Friday, August 13, 2021, at 11:00 a.m.

The parties should reserve both dates.
SO ORDERED.

Dated: New York, New York
July 20, 2021

 

Micador. WH. Lh
‘ KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE
